Title: From Louisa Catherine Johnson Adams to John Adams, 12 July 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 12 July 1820
				
				I am afraid that Charles has been writing some nonsense concerning Harriet Welsh which has caused you to write so disrespectfully concerning her Charl’s got hold of my papers and contrary to my most positive orders read them and then wrote you something or other not much to his credit—I therefore beg I may hear no more on this subjectI am certainly very sorry to hear that you were so seriously ill but my question proceeded from the circumstance of having heard that the Ague and fever was scarcely know in that part of the Country and it is a complaint which is so liable to return I was fearful you might have a relapse—I did not doubt that you had been sick but the nature of the complaint was what I hesitated to believe—I wrote to George about sending on the Carriage as I am afraid this may make your Grandfather uneasy he had better wait a little if he has not already taken measures concerning it.Dr & Mrs. Waterhouse dined with us and I was nearly as much struck with her as you appear to have been altho’ it was the second time I had seen her—She is not half so sauvage as she was and I dare say on acquaintance might become agreeable. She has promised a long visit to Washington at some future period at a more brilliant Season. You must persuade her to come on next Winter that you may have an opportunity to escort her to the party’s—and you will be the envy of all our youthful beaux—As George is fast approaching to his Senior year I suppose he is becoming very grave and sober; he is so soon to enter on the great Stage of life I have no doubt he feels his importance greatly I shall accordingly expect to see him much improved in his manners and general deportment at his and more especially in the arrangement of his person which requires considerable attention—Adieu we drank your health yesterday celebrated your fathers birth day.Yours Ever
				
					L C A—
				
				
			